Citation Nr: 9909533	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  In a decision by the RO in March 1974, the veteran's 
claim of entitlement to service connection for hepatitis was 
denied.

2.  Evidence received since the March 1974 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the March 1974 decision by the RO 
denying service connection for hepatitis is not new and 
material; the veteran's claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
indication of complaints of, or treatment for, hepatitis or 
liver problems in service.  The service medical records are 
likewise negative for a documented history of drug abuse.  On 
his separation examination in March 1972, physical evaluation 
was normal.  

Private treatment records show the veteran was hospitalized 
for treatment of active chronic liver disease in December 
1973.  A prior history of drug induced hepatitis in 1970 or 
1971 was noted.  The report of a VA medical examination in 
February 1974 included a diagnosis of residuals of serum 
hepatitis.  

In a rating decision in March 1974, the RO denied service 
connection for hepatitis.  The veteran was informed of this 
determination in April 1974, but did not file an appeal.  

In December 1997, the veteran submitted a request seeking to 
reopen his claim for service connection for hepatitis.  
Various private medical records were subsequently obtained 
showing treatment that the veteran received from 1989 to 1998 
for hepatitis to include hepatitis C.  While some of the 
records mention that the veteran had a "history of hepatitis 
contracted while he was in service," they do not contain any 
medical opinion or other evidence specifically relating 
hepatitis to his service, other than opinions based on the 
appellant's self-reported history.  Two VA letters were also 
submitted in support of the veteran's attempt to reopen his 
claim.  One letter is from the VA Under Secretary for Health 
and discusses general medical aspects of hepatitis.  The 
other letter is from the VA Director of the Compensation and 
Pension Service.  It also discusses general medical aspects 
of hepatitis, as well as rating issues involving hepatitis-
related claims.

In a January 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis, including as a result of Agent Orange exposure.  
The veteran disagreed with this determination and began the 
current appeal.  

Analysis

The veteran is requesting that his claim of entitlement 
service connection for hepatitis be reopened.  He claims that 
he has submitted new and material evidence sufficient to 
reopen his claim, in that the recent treatment records show 
that his condition has progressively worsened and that it is 
the result of his service in Vietnam.  He also asserts that 
his hepatitis may be due to exposure to Agent Orange in 
Vietnam.  It has been asserted that additional development 
should be undertaken by VA to obtain any available private 
treatment records for the veteran's period of hospitalization 
in December 1973 and to obtain a medical opinion concerning 
the degree of his condition at that time. 

The evidence which was of record prior to the March 1974 
decision by the RO included the veteran's service medical 
records and post-service VA and private treatment records and 
examination reports.  These records show that while the 
veteran was treated for hepatitis following service he did 
not have any indication of hepatitis or liver problems during 
service or at the time of his separation examination.  Based 
upon consideration of this evidence, the March 1974 rating 
decision by the RO found that hepatitis was not related to 
service and denied the claim.  The veteran was notified of 
this determination and, since he did not file a timely 
appeal, the decision became final.  

Except as provided under 38 U.S.C.A. § 5108, when a claim has 
been disallowed in a rating action by the RO and it becomes 
final, the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  In determining whether to 
reopen a previously denied claim, the Board must first 
determine whether the evidence is "new and material."  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The veteran has attempted to reopen his claim and the 
documents that have been submitted or obtained since the 
March 1974 decision include private treatment records for 
care the veteran received in 1989 and during the 1990s, along 
with copies of two VA letters concerning hepatitis.  While 
some of private medical records mention that the veteran had 
a history of hepatitis that was "contracted while he was in 
service," that history was based on the veteran's self 
reported history.  Moreover, the records do not contain any 
medical opinion based on a verified history that relates 
hepatitis to service.  Thus, while some medical records are 
new, they are not relevant or probative to the issue of 
entitlement to service connection as they still do not 
provide the required nexus relating the veteran's hepatitis 
to service.  The VA letters discuss hepatitis generally and 
various issues involving hepatitis-related claims.  However, 
the letters do not specifically address the veteran's 
hepatitis or whether it may have been related to his 
particular period of service.  Therefore, they are not 
probative to the issue of whether the veteran's hepatitis is 
related to service and they are not sufficient to reopen his 
claim.  See generally, Sacks v. West, 11 Vet. App. 314, 317 
(1991) (medical treatise evidence that is too general and 
inconclusive to make a link more than speculative is 
insufficient to make the claim plausible).  

In his attempt to reopen his claim, the veteran has raised, 
for the first time, the additional theory that his hepatitis 
could have been due to exposure to Agent Orange.  The 
veteran, however, has failed to provide any medical or other 
competent evidence to relate his hepatitis to his claimed 
Agent Orange exposure.  Therefore, this additional theory is 
not a sufficient basis to reopened his claim.  "If lay 
assertions of medical causation will not suffice to initially 
establish a plausible, well-grounded claim, it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108."  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

The appellant has also claimed that inservice drug abuse is 
the cause of his hepatitis.  There is, however, no competent 
evidence showing that verified inservice drug abuse resulted 
in a current diagnosis of hepatitis.  Hence, this argument is 
not evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Finally, it has been asserted that additional development is 
warranted to attempt to obtain further private medical 
records and a medical opinion.  However, since the veteran 
has not submitted sufficient evidence to reopen the 
previously denied claim, no further development is required.  

After reviewing the evidence which was not of record at the 
time of the March 1974 decision, the Board finds that the 
necessary evidentiary requirements have not been met, as new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for hepatitis has not been 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, the 
veteran's claim is not reopened and the appeal is denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hepatitis.  
The appeal of this issue is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


